DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 10, 12-14, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Wei et al (US 2017/0272365).
Regarding Claim 1, Wei teaches a method (Fig. 5) performed by a first network node for handling baseband processing of signals communicated with wireless devices in a wireless network ([0038], Fig. 1, admission control module may be installed in a small cell base station with mobile edge computing capability, such as the BBU 107), the method comprising: 

performing a first part of baseband processing of the first type of traffic signals ([0062], Fig. 5, block 520, a built-in admission control module in the BBU identifies the delay characteristics of the data traffic (e.g., a delay sensitive data traffic or a delay tolerable data traffic) and determines whether to process the data packet locally at an edge node or forward to a remote service network according to a pre-configured admission control policy) using a non-General Purpose Processor (GPP) implemented processor ([0038-0039, 0069], baseband unit (BBU) 107 operating edge node (eNB or gNB), may be GPP or any other software/hardware implementation depending on equipment and system architecture); 
communicating the first type of traffic signals with a second network node for a second part of baseband processing of the first type of traffic signals using a GPP implemented processor ([0064], Fig. 5, block 530, when the admission control module of the BBU determines that the data traffic is delay tolerable traffic, the BBU subsequently forwards the data traffic to a cloud application server of the remote service network for subsequently application processing, [0069], Fig. 6A, forward an uplink delay tolerable traffic of v (Mbps) to a service network 613 via an internet network); 
communicating a second type of traffic signals with a second wireless device ([0061], Fig. 5, block 510, BBU communicates with one or more user equipments); and 
performing both first and second parts of baseband processing of the second type of traffic signals using the non-GPP implemented processor ([0066-0067], Fig. 5, block 550, when the admission control module of the BBU determines that the data traffic is delay sensitive traffic, the BBU forwards the data packet to a local application server of the edge node, the edge node in an exemplary embodiment may be incorporated in the BBU, in block 560 the local application server of the edge node processes the one or more data packets received).
Regarding Claim 2, Wei teaches all aspects of the claimed invention as disclosed in Claim 1 above. Wei further teaches wherein the first type of traffic signals tolerates a certain baseband processing delay and the second type of traffic signals does not tolerate said certain baseband processing delay ([0062], Fig. 5, block 520, a built-in admission control module in the BBU identifies the delay characteristics of the data traffic (e.g., a delay sensitive data traffic or a delay tolerable data traffic, [0032], the admission control policy may be configured in response to the delay requirements of data traffic flows (e.g., delay sensitive data traffic flows, delay tolerable data traffic flows)).
Regarding Claim 3, Wei teaches all aspects of the claimed invention as disclosed in Claim 2 above. Wei further teaches wherein the first type of traffic signals is tolerant to baseband processing delays above a predefined delay threshold and wherein the second type of traffic signals requires that baseband processing delays do not exceed the predefined delay threshold ([0062], Fig. 5, block 520, a built-in admission control module in the BBU identifies the delay characteristics of the data traffic (e.g., a delay sensitive data traffic or a delay tolerable data traffic, [0032], the admission control policy may be configured in response to the delay requirements of data traffic flows (e.g., delay sensitive data traffic flows, delay tolerable data traffic flows)).
Regarding Claim 8,
Regarding Claim 10, Wei teaches all aspects of the claimed invention as disclosed in Claim 1 above. Wei further teaches wherein the traffic signals of the first type and the traffic signals of the second type are communicated on a common antenna carrier stream ([0061], Fig. 5, block 510, BBU communicates with one or more user equipments, [0025], Fig. 1, devices communicate with BBU 107 over fronthaul 105).
Regarding Claim 12, Wei teaches a first network node to handle baseband processing of signals communicated with wireless devices in a wireless network ([0038], Fig. 1, admission control module may be installed in a small cell base station with mobile edge computing capability, such as the BBU 107), wherein the first network node comprising: a processor; and a memory containing instructions which, when executed by the processor ([0080]), cause the first network node (Fig. 5) to: 
communicate a first type of traffic signals with a first wireless device ([0061], Fig. 5, block 510, at least one of the user equipments transmits one or more data packets to a baseband unit (BBUT) over a communication network); 
perform a first part of baseband processing of the first type of traffic signals ([0062], Fig. 5, block 520, a built-in admission control module in the BBU identifies the delay characteristics of the data traffic (e.g., a delay sensitive data traffic or a delay tolerable data traffic) and determines whether to process the data packet locally at an edge node or forward to a remote service network according to a pre-configured admission control policy) using a non-General Purpose Processor (GPP) implemented processor ([0038-0039, 0069], baseband unit (BBU) 107 operating edge node (eNB or gNB), may be GPP or any other software/hardware implementation depending on equipment and system architecture); 
communicate the first type of traffic signals with a second network node for a second part of baseband processing of the first type of traffic signals using a GPP implemented processor ([0064], Fig. 5, block 530, when the admission control module of the BBU determines that the data traffic is delay tolerable traffic, the BBU subsequently forwards the data traffic to a cloud application server of the 
communicate a second type of traffic signals with a second wireless device ([0061], Fig. 5, block 510, BBU communicates with one or more user equipments); and 
perform both first and second parts of baseband processing of the second type of traffic signals using the non-GPP implemented processor ([0066-0067], Fig. 5, block 550, when the admission control module of the BBU determines that the data traffic is delay sensitive traffic, the BBU forwards the data packet to a local application server of the edge node, the edge node in an exemplary embodiment may be incorporated in the BBU, in block 560 the local application server of the edge node processes the one or more data packets received).
Regarding Claim 13, Wei teaches all aspects of the claimed invention as disclosed in Claim 12 above. Wei further teaches wherein the first type of traffic signals tolerates a certain baseband processing delay and the second type of traffic signals does not tolerate said certain baseband processing delay ([0062], Fig. 5, block 520, a built-in admission control module in the BBU identifies the delay characteristics of the data traffic (e.g., a delay sensitive data traffic or a delay tolerable data traffic, [0032], the admission control policy may be configured in response to the delay requirements of data traffic flows (e.g., delay sensitive data traffic flows, delay tolerable data traffic flows)).
Regarding Claim 14, Wei teaches all aspects of the claimed invention as disclosed in Claim 13 above. Wei further teaches wherein the first type of traffic signals is tolerant to baseband processing delays above a predefined delay threshold and wherein the second type of traffic signals requires that baseband processing delays do not exceed the predefined delay threshold ([0062], Fig. 5, block 520, a built-in admission control module in the BBU identifies the delay characteristics of the data traffic (e.g., a delay sensitive data traffic or a delay tolerable data traffic, [0032], the admission control policy may be 
Regarding Claim 19, Wei teaches all aspects of the claimed invention as disclosed in Claim 12 above. Wei further teaches wherein the first network node is to access the GPP implemented processor in the second network node from a pool of processing resources ([0031], Fig. 1, admission control module operatively determines whether to admit the incoming data traffic to the BBU 107, how much incoming data traffic to be admitted, and the handler of the incoming data traffic, e.g., whether to process the data traffic locally at the edge node or to forward the traffic to the next tier (e.g., the core network 109 or the server network 113) according to the admission control policy, [0043], Fig. 1,  service network/cloud 113 illustrated as including multiple CPUs).
Regarding Claim 21, Wei teaches all aspects of the claimed invention as disclosed in Claim 12 above. Wei further teaches wherein the first network node is to communicate the traffic signals of the first type and the traffic signals of the second type on a common antenna carrier stream ([0061], Fig. 5, block 510, BBU communicates with one or more user equipments, [0025], Fig. 1, devices communicate with BBU 107 over fronthaul 105).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 4-5, 9, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al (US 2017/0272365), in view of Choi et al (US 2018/0139726).
Regarding Claims 4 and 15, Wei teaches all aspects of the claimed invention as disclosed in Claims 1 and 12 above. Wei fails to teach wherein traffic signals of the first type are communicated using a first Radio Access Technology (RAT) and traffic signals of the second type are communicated using a second RAT.
In the same field of endeavor, Choi teaches wherein traffic signals of the first type are communicated using a first Radio Access Technology (RAT) and traffic signals of the second type are communicated using a second RAT ([0020], edge device resources of an ED 111 may include device resources (e.g., sensors, actuators, or the like), compute resources, memory resources, storage resources, network resources (e.g., network connectivity, network bandwidth, or the like), or the like, as well as various combinations thereof, the network resources of the EDs 111 may include one or more network interfaces, which may include one or more network interfaces which may be configured to support local communications between EDs 111 (e.g., using WiFi, Bluetooth, or other relatively short-range communication capabilities), one or more network interfaces which may be configured to support wide-area communications by the EDs 111 with communication networks (e.g., using WiFi interfaces, low-power wide area network (LPWAN) interfaces (e.g., SigFox, Lora, or the like) cellular interfaces, or the like), or the like, as well as various combinations thereof, the edge device resources of EDs 111 may vary for different device types of the EDs 111 (e.g., sensor resources for a sensor, actuator resources for an actuator, processing and memory resources for a smartphone, storage and network resources for a wireless access point, or the like), [0024-0025], edge-based services (e.g., IoT services and other similar types of services which may rely on edge devices), various services may have the following features: (1) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the determining whether to locally or remotely process incoming communications based on the delay sensitivity of the traffic, as taught in Wei, to further include processing of communications having differing signal types that are received over different radio access technologies, as taught in Choi, in order to reduce delay and provide improved computing and enhanced support for varying types of services across the network. (See Choi [0002-0006])
Regarding Claims 5 and 16, Wei, as modified by Choi, teaches all aspects of the claimed invention as disclosed in Claims 4 and 15 above. Choi further teaches wherein the first RAT involves one or more of: Low-Power Wide-Area radio, Narrow Band radio, and short-range radio, and wherein the second RAT involves LTE, 5G or WiFi for wireless broadband applications ([0020], edge device resources of an ED 111 may include device resources (e.g., sensors, actuators, or the like), compute resources, memory resources, storage resources, network resources (e.g., network connectivity, network bandwidth, or the like), or the like, as well as various combinations thereof, the network resources of the EDs 111 may include one or more network interfaces, which may include one or more network interfaces which may be configured to support local communications between EDs 111 (e.g., using WiFi, Bluetooth, or other relatively short-range communication capabilities), one or more network interfaces which may be configured to support wide-area communications by the EDs 111 with communication networks (e.g., using WiFi interfaces, low-power wide area network (LPWAN) interfaces (e.g., SigFox, Lora, or the like) cellular interfaces, or the like), or the like, as well as various combinations thereof, the edge device resources of EDs 111 may vary for different device types of the EDs 111 (e.g., sensor 
Regarding Claims 9 and 20, Wei teaches all aspects of the claimed invention as disclosed in Claims 1 and 12 above. Wei fails to teach wherein the traffic signals of the first type are communicated on a first antenna carrier stream, and the traffic signals of the second type are communicated on a second antenna carrier stream separate from the first antenna carrier stream.
In the same field of endeavor, Choi teaches wherein the traffic signals of the first type are communicated on a first antenna carrier stream, and the traffic signals of the second type are communicated on a second antenna carrier stream separate from the first antenna carrier stream ([0020], edge device resources of an ED 111 may include device resources (e.g., sensors, actuators, or the like), compute resources, memory resources, storage resources, network resources (e.g., network connectivity, network bandwidth, or the like), or the like, as well as various combinations thereof, the network resources of the EDs 111 may include one or more network interfaces, which may include one or more network interfaces which may be configured to support local communications between EDs 111 (e.g., using WiFi, Bluetooth, or other relatively short-range communication capabilities), one or more network interfaces which may be configured to support wide-area communications by the EDs 111 with communication networks (e.g., using WiFi interfaces, low-power wide area network (LPWAN) interfaces (e.g., SigFox, Lora, or the like) cellular interfaces, or the like), or the like, as well as various combinations thereof, the edge device resources of EDs 111 may vary for different device types of the EDs 111 (e.g., sensor resources for a sensor, actuator resources for an actuator, processing and memory resources for a smartphone, storage and network resources for a wireless access point, or the like).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the determining whether to locally or remotely process incoming communications based on the delay sensitivity of the traffic, as taught in Wei, to further include See Choi [0002-0006])

Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al (US 2017/0272365), in view of Alexander et al (US 2010/0091920).
Regarding Claims 6 and 17, Wei teaches all aspects of the claimed invention as disclosed in Claims 1 and 12 above. Wei fails to teach wherein the first part of baseband processing includes a signal pre-processing operation of Fast Fourier Transform, Filterbank, or both Fast Fourier Transform and Filterbank, and wherein the second part of baseband processing includes one or more baseband operations of modulation/demodulation, channel estimation, Forward Error Correction (FEC) coding/decoding and scheduling.
In the same field of endeavor, Alexander teaches wherein the first part of baseband processing includes a signal pre-processing operation of Fast Fourier Transform, Filterbank, or both Fast Fourier Transform and Filterbank, and wherein the second part of baseband processing includes one or more baseband operations of modulation/demodulation, channel estimation, Forward Error Correction (FEC) coding/decoding and scheduling ([0120], Fig. 9, a complementary receiver acts to filter and downsample the received signal, which is synchronized has the cyclic prefix removed and transformed to the frequency domain by an FFT, the output of the FFT is provided to a channel estimator and a demodulator, which uses the output of the channel estimator, the demodulated signal is deinterleaved, FEC decoded and descrambled, [0125], Fig. 9, Pre-Processor 40 is designed to remove the effects of multipath and mobility from IEEE 802.11a channels and present the modified signal to an IEEE 802.11a receiver for subsequent demodulation and processing).
See Alexander [0002-0004])
Regarding Claims 7 and 18, Wei teaches all aspects of the claimed invention as disclosed in Claims 1 and 12 above. Wei fails to teach wherein the non-GPP implemented processor comprises one or more of an Application-Specific Integrated Circuit (ASIC), a Digital Signal Processor and an FPGA.
In the same field of endeavor, Alexander teaches wherein the non-GPP implemented processor comprises one or more of an Application-Specific Integrated Circuit (ASIC), a Digital Signal Processor and an FPGA ([0124], pre-processors described herein may be implemented in hardware, for example application-specific integrated circuits (ASICs), field-programmable gate arrays (FPGAs), structured ASICs, digital signal processors and discrete logic).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the determining whether to locally or remotely process incoming communications based on the delay sensitivity of the traffic, as taught in Wei, to further include distribution of specific portions of baseband processing tasks among different processing entities, as taught in Alexander, in order to reduce errors in receiver processing while enhancing the performance of receivers within the network. (See Alexander [0002-0004])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gao et al (US 2020/0221531) discloses distribution of delay-insensitive and delay-sensitive network functions between a central processing unit and a distributed processing unit (Fig. 2, [0024]); Tang (US 2020/0183741) discloses utilization of an FPGA to accelerate the processing of baseband signals and reduce the computational burden of a general purpose processor ([0035]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641